Order entered October 3, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00655-CV

                               DAVID C. MEYER, Appellant

                                              V.

                            KAREN MOORE MEYER, Appellee

                     On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-08-05419

                                          ORDER
       We GRANT court reporter Tanner Joy Feast’s October 2, 2014 request for extension of

time to file record and ORDER the reporter’s record be filed no later than November 3, 2014.


                                                     /s/   ADA BROWN
                                                           JUSTICE